Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/089,274 filed 11/4/20. Claims 1-18 are pending with claims 1, 7, 15 and 17 in independent form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 16 and 18 recite a computer readable storage medium. None of the claims, specification or record disclose that the claimed computer readable medium is a non-transitory medium. The Examiner asserts that the claimed computer readable storage medium can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace computer readable storage medium with non-transitory computer readable storage medium. 

Allowable Subject Matter
Claims 1-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches multiple cameras each imaging different segments of a code at different locations to combine the segments in order to obtain a complete image of a code (see Chen CN 110929540A). This is different from applicant’s claimed invention in that the prior art of Chen fails to teach capturing by a second camera different from the first camera in a case where a piece of the first code has not been successfully scanned from the first image, scanning the second code from the second . 
The prior art teaches a reader with first and second camera assemblies that have different resolutions, frame rates and field of views where the first camera assembly is configured to detect the presence of an object, determine operating parameters for both the first and second camera assemblies and decoding coded information where if the decoding fails the first camera assembly triggers the second camera assembly to acquire frames and process the frames to perform the decoding with the parameters set by the first camera assembly for the second assembly (see Suman et al. US 2019/0005286 A1). This is different from applicant’s claimed invention in that the prior art of Suman fails to teach scanning the second code from the second image, comparing the first code scanned from the first image with the second code scanned from the second image and acquiring at least a piece of the second code scanned from the second image instead of a piece of the first code that has not been successfully scanned from the first image in a case where the first code scanned from the first image and the second code scanned from the second image are at least partially same as a result of the comparison. 
The prior art teaches a double camera scanning gun that has a near-focus and far-focus camera mounted on a scanning window to obtain both a near-focus and far-focus image of a barcode (see Liu et al. CN 107111737A). This is different from applicant’s claimed invention in that the prior art of Liu fails to teach capturing by a second camera different from the first camera in a case where a piece of the first code has not been successfully scanned from the first image, scanning the second code from the second image, comparing the first code scanned from the first image with the second code scanned from the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH